TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00578-CV


Homero Roman, Appellant

v.

Marta Romero, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
NO. 10-0002, HONORABLE RONALD G. CARR, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Homero Roman filed a notice of appeal on August 16, 2011.  Counsel for Mr. Roman
forthrightly acknowledges that this was after the deadline for filing the notice of appeal, July 5, 2011.
Moreover, because the notice of appeal was filed more than fifteen days after the deadline, we have
no discretion to grant an extension pursuant to rule of appellate procedure 26.3.  Tex. R. App. P. 2,
25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  Under the circumstances, we
have no discretion but to dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed for Want of Jurisdiction
Filed:   December 14, 2011